DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits. Claims 1-20 are currently pending and addressed below.

Priority
 	Current application claims priority from provisional 63/039,696 filed on 06/16/2020. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both the leg assemblies and the baggage guard rail; based on Figures 8-10 it appears “44” designating the pair of leg assemblies should be “40” as referred to in the specification (P.10, second full paragraph, line 2).   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference characters “96” and “98” should be “66” and “68” in Figure 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “lower attachment point” in claim 9, “seat track cover” in claim 19, and “split collar” in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 	The abstract of the disclosure is objected to because it is 162 words. 
Correction is required.  See MPEP § 608.01(b).
 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
 	On p.8, third full paragraph, line 6, “upper attachment point 46” was referred to earlier on p.7, third full paragraph, line 4, as “arm rests 46”. 
 	On p. 9, second full paragraph, line 4, “floor tie assembly 91” was referred to earlier on p.9, first full paragraph, line 4, as “floor tie assembly 61”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 6,644,738 B2) in view of Wong et al. (US 11,040,775 B2), hereinafter Wong. 
	Regarding Claim 1, Williamson discloses a seat system for a passenger aircraft (Figure 4; Col. 1, lines 1-2), said seat system comprising:
a passenger seat frame (as seen in Figures 4 and 8; Col. 1, lines 55-65) having
a plurality of spreader bars (Figure 4, section assembly module 40,41,42, and 43) and
a plurality of laterally extending spar tubes (Figure 4, beam elements 35,36,37, and 38) connecting said plurality of spreader bars (Figure 4, section assembly module 40,41,42, and 43) to one another; and
at least one leg assembly (Figure 4, leg modules 14 and 15) connected to said seat frame (as seen in Figures 4 and 8; Col. 1, lines 55-65) for attachment to fixed, spaced apart attachment points on a supporting surface of said passenger aircraft (as seen in Figures 4 and 8, the leg module 14 is attached to the fuselage deck, Col. 5, lines 16-25), whereby said seat system is adapted to be laterally positioned and attached to provide different spaced apart passenger seating configurations (Figures 9-11; Col. 5, lines 43-50). 
Williamson does not appear to specifically disclose the leg assembly being 
canted. 
However, Wong in the same field of endeavor, teaches a canted leg assembly 
(as seen in Figures 3B and 3C, the forward leg 230a has the ability to pivot slightly side to side; Col. 7, lines 25-30). 
It would have been obvious to one of ordinary skill in the art, before the effective 
filing date of the claimed invention to have modified Williamson to incorporate the teachings of Wong to provide a leg assembly capable of being canted. One of ordinary skill in the art would have been motivated to make this modification to provide for a greater range of seat and luggage spacing. 

	Regarding claim 2, Williamson as modified discloses the invention in claim 1, and further discloses including a seat back tray table attached to the back of said passenger seat frame (as seen in Figures 5 and 16, the meal tray assembly 150 is attached the back of the ladder frame assembly 50 which is a part of the seat frame (Col. 1, lines 55-65)). 

	Regarding claim 3, Williamson as modified discloses the invention in claim 2, and further discloses wherein said seat back tray table attached to the back of said passenger seat frame is movable between a first storage position and a second deployed position (as seen in Figure 18 the meal tray assembly 150 is in a deployed position, and as seen in Figure 19 the meal tray assembly 150 is in a storage position). 

	Regarding claim 4, Williamson as modified discloses the invention in claim 3, and further discloses including a lock mechanism (Figure 19, elongate latch 160) attached to the back of said passenger seat frame for retaining said seat back tray table in a secured position (as seen in Figure 19, the meal tray assembly 150 is held in a secured position via the elongate latch 160 and the access port 153). 

Regarding claim 7, Williamson as modified discloses the invention in claim 1, and further discloses including a backrest support assembly (as seen in Figures 3 and 4 the backrest support assembly includes the seat back pan 26A and 27A, and the seat back 25, 26, and 27) including a backrest (seat back pan 26A and 27A) attached to one of said spreader bars (Figure 4, section assembly module 40,41,42, and 43). 

	Regarding claim 8, Williamson as modified discloses the invention in claim 7, and further discloses a seat bottom support assembly (Figure 3, seat bottoms 22,23, and 24). 

	Regarding claim 9, Williamson as modified discloses the invention in claim 8, and further discloses a quadrant assembly (as seen in Annotated Figure 4 below) connected between said backrest support assembly (as seen in Figures 3 and 4 the backrest support assembly includes the seat back pan 26A and 27A, and the seat back 25, 26, and 27) and said seat bottom support assembly (Figure 3, seat bottoms 22,23, and 24)
comprising a quadrant member including (i) a pivot point adapted to pivot said backrest with respect to said spreader and said quadrant member (Col. 4, lines 2-4); (ii) a lower attachment point attached to said seat bottom support assembly and (iii) an upper attachment point (as seen in Annotated Figure 4 below) attached to said backrest (as seen in Annotated Figure 4 below). 

    PNG
    media_image1.png
    466
    556
    media_image1.png
    Greyscale

	
Regarding claim 10, Williamson as modified discloses the invention in claim 7, and further discloses including a backrest cushion attached to the backrest support assembly (as seen in Figure 3, the seat back 25, 26, and 27 is the cushion, and underneath the seat back is the seat back pan 25A, 26A, and 27A as seen in Figure 4).  

	Regarding Claim 11, Williamson discloses in a seat system for a passenger aircraft (Figure 4; Col. 1, lines 1-2) wherein the seat system includes a passenger seat frame (as seen in Figures 4 and 8; Col. 1, lines 55-65) having (i) a plurality of spreader bars (Figure 4, section assembly module 40,41,42, and 43) and (ii) a plurality of laterally extending spar tubes (Figure 4, beam elements 35,36,37, and 38) connecting said plurality of spreader bars to one another (as seen in Figure 4, the beam elements 35,36,37, and 38 are connected to the section assembly modules 40,41,42, and 43), the improvement comprising a leg assembly (Figure 4, leg modules 14 and 15) connected to said seat frame (as seen in Figures 4 and 8; Col. 1, lines 55-65) for attachment to fixed, spaced apart attachment points on a supporting surface of said passenger aircraft (as seen in Figures 4 and 8, the leg module 14 is attached to the fuselage deck, Col. 5, lines 16-25), said leg assembly comprising:
a front leg portion (Figure 4, front leg 92) including a front joint clamp (Figure 8, joint clamp 96) for receiving one of said plurality of laterally extending spar tubes (as seen in Figure 4, the front leg 92 which includes the front joint clamp 96 is receiving the beam element 37) in a non-perpendicular attachment point (due to the fact that the collar can be tightened and adjusted to fit various beam sizes the attachment point between the joint clamp and the tube would be non-perpendicular); and 
an aft leg portion (as seen in annotated Figure 8 below) including an aft joint clamp (Figure 8, joint clamp 98) for receiving another one of said plurality of laterally extending spar tubes (as seen in Figure 4, the aft leg which includes the aft joint clamp 98 is receiving the beam element 36) in a non-perpendicular attachment point (due to the fact that the collar can be tightened and adjusted to fit various beam sizes the attachment point between the joint clamp and the tube would be non-perpendicular), 
whereby said seat system is adapted to be laterally positioned and attached to
provide different spaced apart passenger seating configurations (Figures 9-11; Col. 5, lines 43-50). 
Williamson does not appear to specifically disclose the leg assembly being 
canted. 
However, Wong in the same field of endeavor, teaches a canted leg assembly 
(as seen in Figures 3B and 3C, the forward leg 230a has the ability to pivot slightly side to side; Col. 7, lines 25-30). 
It would have been obvious to one of ordinary skill in the art, before the effective 
filing date of the claimed invention to have modified Williamson to incorporate the teachings of Wong to provide a leg assembly capable of being canted. One of ordinary skill in the art would have been motivated to make this modification to provide for a greater range of seat and luggage spacing. 

    PNG
    media_image2.png
    477
    475
    media_image2.png
    Greyscale

Regarding claim 12, Williamson as modified discloses the invention in claim 11, and further discloses wherein each of said joint clamps (joint clamps 96,98) include an annular collar (annular collar elements 96A, 98B) for receiving said spar tubes (as seen in Figure 8, the joint clamps 96,98 include an annular collar 96A,98B, and as seen in figure 4 they receive the beam element 36,37). 

Regarding claim 15, Williamson as modified discloses the invention in claim 12, and further discloses wherein at least one of said annular collars is a split collar (Figure 8; Col.5, lines 27-30). 

	Regarding claim 16, Williamson as modified discloses the invention in claim 11, and further discloses including a floor tie assembly (Figure 8; floor tie assembly 91) connecting the base of said front leg portion to the base of said aft leg portion (as can be seen in annotated Figure 8 above, the front leg portion 92 is connected to the aft leg portion via the floor tie assembly 91). 

Regarding claim 17, Williamson as modified discloses the invention in claim 16, and further discloses wherein said floor tie assembly (Figure 8, floor tie assembly 91) including a front track fitting (Figure 8, front track fitting 93). 

Regarding claim 18, Williamson as modified discloses the invention in claim 16, and further discloses wherein said floor tie assembly (Figure 8, floor tie assembly 91) including an aft track fitting (Figure 8, rear floor track fitting 90). 

Regarding claim 20, Williamson discloses a seat system for a passenger aircraft (Figure 4; Col. 1, lines 1-2), said seat system comprising: 
a passenger seat frame having (as seen in Figures 4 and 8; Col. 1, lines 55-65)
a plurality of spreader bars and (Figure 4, section assembly module 40,41,42, and 43)
a plurality of laterally extending spar tubes (Figure 4, beam elements 35,36,37, and 38) connecting said plurality of spreader bars to one another (as seen in Figure 4, the beam elements 35,36,37, and 38 are connected to the section assembly modules 40,41,42, and 43); 
at least one leg assembly (Figure 4, leg modules 14 and 15) connected to said seat frame (as seen in Figures 4 and 8; Col. 1, lines 55-65) for attachment to fixed, spaced apart attachment points on a supporting surface of said passenger aircraft (as seen in Figures 4 and 8, the leg module 14 is attached to the fuselage deck, Col. 5, lines 16-25), said leg assembly comprising:
a front leg portion (Figure 4, front leg 92) including a front joint clamp (Figure 8, joint clamp 96) for receiving one of said plurality of laterally extending spar tubes (as seen in Figure 4, the front leg 92 which includes the front joint clamp 96 is receiving the beam element 37) in a non-perpendicular attachment point (due to the fact that the collar can be tightened and adjusted to fit various beam sizes the attachment point between the joint clamp and the tube would be non-perpendicular); and 
an aft leg portion (as seen in annotated Figure 8 above) including an aft joint clamp (Figure 8, joint clamp 98) for receiving another one of said plurality of laterally extending spar tubes (as seen in Figure 4, the aft leg which includes the aft joint clamp 98 is receiving the beam element 36) in a non-perpendicular attachment point (due to the fact that the collar can be tightened and adjusted to fit various beam sizes the attachment point between the joint clamp and the tube would be non-perpendicular), 
whereby said seat system is adapted to be laterally positioned and attached to provide different spaced apart passenger seating configurations (Figures 9-11; Col. 5, lines 43-50); and 
a seat back tray table attached to the back of said passenger seat frame (as seen in Figures 5 and 16, the meal tray assembly 150 is attached the back of the ladder frame assembly 50 which is a part of the seat frame (Col. 1, lines 55-65)). 
Williamson does not appear to specifically disclose the leg assembly being 
canted. 
However, Wong in the same field of endeavor, teaches a canted leg assembly 
(as seen in Figures 3B and 3C, the forward leg 230a has the ability to pivot slightly side to side; Col. 7, lines 25-30). 
It would have been obvious to one of ordinary skill in the art, before the effective 
filing date of the claimed invention to have modified Williamson to incorporate the teachings of Wong to provide a leg assembly capable of being canted. One of ordinary skill in the art would have been motivated to make this modification to provide for a greater range of seat and luggage spacing. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Wong, and further in view of Smith et al. (US 2019/0283644 A1), hereinafter Smith. 
Regarding claim 5, Williamson as modified discloses the invention in claim 1, but does not appear to specifically disclose a display attached to the back of said passenger seat frame. 
However, Smith in the same field of endeavor, teaches a display attached to the back of said passenger seat frame (as seen in Figure 2, the IFE monitor 128 is mounted on the backrest cover 106 of the passenger seat 100, and the frame members are covered by the backrest cover 106; Paragraph [0035], lines 103). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Williamson to incorporate the teachings of Smith to provide a passenger seat frame with a display attached to the back of it. One of ordinary skill in the art would have been motivated to make this modification to keep passengers entertained during flight, and display flight information such as landing distance and time. 

Regarding claim 6, Williamson as modified discloses the invention in claim 5, and 
further discloses wherein said display is adjoined by the back of said passenger seat frame (Smith: as seen in Figure 2, the IFE monitor 128 is mounted on the backrest cover 106 of the passenger seat 100, and the frame members are covered by the backrest cover 106; Paragraph [0035], lines 103). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Wong, and further in view of Faaborg et al. (US 7,959,034 B2), hereinafter Faaborg. 
Regarding claim 13, Williamson as modified discloses the invention in claim 12, but does not appear to specifically disclose wherein the interior portion of said annular collar is beveled off center to vertical from one side of said collar to form said non-perpendicular attachment point. 
However, Faaborg in the same field of endeavor, teaches wherein the interior portion of said annular collar (as seen in Figures 4 and 5, the skirt 41 is the external side of the annular collar and the annular wall is 37; Col. 5, lines 39-41) is beveled off  center to vertical from one side of said collar to form said non-perpendicular attachment point (as seen in Figure 4 and 5, the inner annular wall 38 is at an angle at bevel 37; Col. 5, lines 52-65).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Williamson to incorporate the teachings of Faaborg to provide an annular collar which has a beveled interior portion. One of ordinary skill in the art would have been motivated to make this modification to permit flexibility of the collar. 
 
	Regarding claim 14, Williamson as modified discloses the invention in claim 13, and further discloses wherein the interior portion of said annular collar is also beveled off center to vertical from the other side of said collar to form another and opposite of said non-perpendicular attachment points (as seen in Figure 4 and 5, the inner annular wall 38 is at an angle at bevel 37 on both sides of the annular collar; Col. 5, lines 52-65 and Col. 6, lines 33-35). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Wong, and further in view of Ornan et al. (US 2020/0307417 A1), hereinafter Ornan.  
Regarding claim 19, Williamson as modified discloses the invention in claim 18, and further discloses said floor tie assembly (Figure 8, floor tie assembly 91). 
However, modified Williamson does not disclose wherein said floor tie assembly further includes a seat track cover. 
Ornan, in the same field of endeavor, teaches a seat track cover (as seen in Figure 6 the seat track 134 is covered by a seat track covering system 200). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Williamson to incorporate the teachings of Ornan to provide a floor tie assembly with a seat track cover. One of ordinary skill in the art would have been motivated to make this modification to cover any cords, and to make sure that the front and back track fittings are connected with the rest of the fuselage deck.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA ALEKSIC whose telephone number is (571)272-1659. The examiner can normally be reached Monday-Thursday 8:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collabor1ation tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEVENA ALEKSIC/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647